McKENNAN, Circuit Judge.
The case is a very doubtful one, and my opinion has wavered during the argument. The Pennsylvania cases cited by Mr. Biddle certainly seem to establish his proposition, but it may be doubted whether they are not in conflict with the decision of the supreme court of the United States in Armstrong v. Toler, supra. O11 the whole, I am inclined to direct the defendant to account.
CADWALADER, District Judge.
I am inclined to agree with Mr. Ferriere’s argument, and if he wishes to take the case further, would (as the amount is less than $5,000) certify to a difference of opinion. The principle is extremely important, and it may be questioned whether C. J. Gibson has not abandoned the rule in his statement of the corollaries to be drawn from it.
Afterwards (January 8, 1S7S) the court entered a decree for an account, CADWALADER, District Judge, saying, that on further consideration he concurrred with McKENNAN, Circuit Judge, as to defendant’s liability to account.